Cobb, J.
In a'- suit by an employee against a master, a manufacturing-company, for damages resulting from personal injuries, it was not error for the court to grant a nonsuit where the evidence did not show *511that the injury was the result of defendant’s negligence, hut showed that if it was due to the fault of any one, it was owing to the negli-. gence of a fellow-servant of the plaintiff. McDonald v. Eagle & Phenix Mfg. Co., 67 Ga. 761, 68 Ga. 839; McGovern v. Columbus Mfg. Co., 80 Ga. 227. Judgment affirmed.
Argued June 16,
Decided July 26, 1898.
Action for damages. Before Judge Fite. Whitfield superior court. October term, 1897.
J. M. Neel, 8. P. Maddóx and O. N. Starr, for plaintiff.
I. E. Shumate and B. J, McCamy, for defendant.

All the Justices concurring.